                                 Case 21-10527-JTD          Doc 447      Filed 05/13/21    Page 1 of 2


First Name   Last Name       Party Representing                              Firm Name
James        Ktsanes         Orion                                           Latham & Watkins
Sarah        Gryll           UMB Bank, N.A.                                  Arnold & Porter Kaye Scholer LLP
Richard      Pachulski       Debtors                                         Pachulski Stang Ziehl & Jones LLP
Judge        Dorsey          U.S. Bankruptcy Judge
Ben          Wallen          Debtors                                         Pachulski Stang Ziehl & Jones LLP
Markus       vonderMarwitz   Orion                                           Latham & Watkins
Maxim        Litvak          Debtors                                         Pachulski Stang Ziehl & Jones LLP
Kara         Coyle           Orion                                           Young Conaway
Nicholas     Messana         Orion                                           Latham & Watkins

                             Co‐Counsel to UMB Bank, N.A., in its separate
                             capacities as TX DIP Agent, PA DIP Agent, TX
Evelyn       Meltzer         Bonds Trustee, and PA Bonds Trustee             Troutman Pepper
Stephen      Lam             interested party                                Corre Partners

                             Andrew R. Vara, United States Trustee for       United States Department of Justice ‐‐ Office of the
Joseph       McMahon         Regions 3 and 9                                 United States Trustee (Wilmington, DE)
Jason        DiBattista      LevFin Insights                                 LevFin Insights
Ginger       Clements        UMB Bank                                        Arnold & Porter
Eric         Monzo           Niagara Bottling, LLC                           Morris James LLP
Sheryl       Gittlitz        DIP Lenders
Jose         Bibiloni        Committee                                       Blank Rome LLP
Ryan         Martin          CCmn
Ciara        Copell          Potential Bidder                                Willkie Farr & Gallagher LLP
Madelyn      Nicolini        UMB Bank, N.A.                                  Arnold & Porter Kaye Scholer LLP
Michelle     Mantine         Debtors
John         Knight          Bank Leumi                                      Richards, Layton & Finger, P.A.
James        O'Neill         Debtors                                         Pachulski Stang Ziehl & Jones LLP
Andrew       Kramer          Bank Leumi                                      Otterbourg
Jeffrey      Dulberg         Debtors                                         Pachulski Stang Ziehl & Jones LLP
Jeffrey      Bjork           Orion                                           Latham & Watkins
Jeffrey      Kaplan          BCAS                                            BCAS
Jeremy       Williams        Blue Ridge Bank, N.A.                           Kutak Rock LLP
                            Case 21-10527-JTD         Doc 447       Filed 05/13/21   Page 2 of 2


Thomas     Labuda       Jefferies LLC                                   Sidley Austin
Steven     Golden       Debtors                                         Pachulski Stang Ziehl & Jones LLP
Stanley    Tarr         Creditors Committee                             Blank Rome
Erin       Brady        Official Committee of Unsecured Creditors       Hogan Lovells US LLP
Paige      Topper       DAK Americas, LLC                               Morris Nichols Arsht & Tunnell LLP
Taylor     Harrison     Debtwire
Brian      Weiss        Debtors
Jim        Georgeadis   buyer
Andrew     Ambruoso     Orion                                           Latham & Watkins
Uday       Gorrepati    N/A (ABI Project)
Laura      Haney        Court
Austin     Viny         none                                            PrimeShares
Garrett    Ledgerwood   Emerging Acquisitions, LLC                      Miller Nash Graham & Dunn LLP
David      Queroli      Bank Leumi                                      Richards, Layton & Finger, P.A.
Scott      Odom         Potential Buyer
Jessica    Steinhagen   Reorg Research
Lauren     Tauro        DAK Americas LLC                                Weil, Gotshal & Manges LLP
Paul       Shalhoub     Potential Bidder                                Willkie Farr & Gallagher LLP
Richard    Morgner      Debtors
Brya       Keilson      Niagara Bottling, LLC                           Morris James LLP
Catalina   Ford         UMB Bank                                        Arnold & Porter
